Citation Nr: 0430662	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating for service-connected 
left knee strain in excess of 0 percent from April 15, 1989 
to July 31, 1991, and in excess of 10 percent from August 1, 
1991, forward.

2.  Entitlement to a disability rating for service-connected 
right knee strain in excess of 0 percent from April 15, 1989 
to July 31, 1991, and in excess of 10 percent from August 1, 
1991, forward.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1985 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied service connection for a 
low back disorder and granted service connection for right 
and left knee strain, effective from April 15, 1989.  For 
each knee, a noncompensable rating was assigned from April 
15, 1989 to July 31, 1991, and a 10 percent rating was 
assigned, effective as of August 1, 1991.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, the issues 
have been recharacterized as shown on the title page.  

Review of the claims folder reveals that the veteran has 
argued that his low back disorder is related to his service-
connected bilateral knee strain.  Therefore, a claim for 
secondary service connection for a low back disorder is 
referred to the RO for appropriate action.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Unfortunately, a remand is required is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran's service personnel records reveal that he was in 
receipt of the Parachute Badge during his period of active 
service.  During his June 2003 personal hearing at the RO, he 
reported hurting his back while jumping with the 82nd 
Airborne.  Service medical records dated between October 1986 
and January 1989 show various reports of mid-thoracic and low 
back pain.

A VA spine examination report dated in October 2001 shows 
that the veteran was diagnosed with lumbar strain and 
degenerative joint disease.  However, the examiner indicated 
that the veteran's claims folder had not been made available 
for review in conjunction with the examination.  
Additionally, the examiner did not opine as to the etiology 
of the diagnosed lumbar disorder.  In light of the foregoing, 
on remand the veteran should be re-examined in order to 
obtain an appropriate medical opinion concerning the origin 
of his low back disorder.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  Any additional 
records showing treatment for a low back disorder should also 
be obtained.

With respect to the claims for higher ratings for the 
veteran's right and left knee strain, he reported on several 
occasions that he had been receiving ongoing treatment for 
his knees at the Albuquerque VA Medical Center (VAMC) since 
1989.  The earliest VA outpatient treatment records 
associated with the claims folder are dated in 2000, and 
continue through 2004.  Accordingly, a remand is required in 
order to obtain the veteran's complete records from this 
facility.

As the case must be remanded for the foregoing reasons, the 
RO should also provide the veteran appropriate notice in 
accordance with 38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  The RO should also take this opportunity on 
remand to provide the veteran a thorough VA examination of 
his knees.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claims; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.

 2.  Make arrangements to obtain the 
veteran's complete treatment records for 
knee and back problems from the Albuquerque 
VA Medical Center (VAMC), dated from April 
1989 to August 2000 and from February 2004 
forward.

3.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must be annotated that the claims 
file was in fact reviewed in conjunction 
with the examination.  All tests, including 
X-rays if indicated, that are deemed 
necessary by the examiner should be 
conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any back disorder found to 
be present.  Specifically, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 percent 
or more likelihood) that any currently 
diagnosed back disorder had its onset 
during active service or is related to any 
in-service disease or injury, to include 
parachute jumping or the various reported 
episodes of mid-thoracic or low back pain 
during service, as opposed to the post-
service car accident in 1997.

The examiner should also identify all 
residuals attributable to the veteran's 
service-connected right and left knee 
strain. 

The examiner should report the range of 
motion measurements for the knees in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the knees are used 
repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

5.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
consider all the evidence of record to 
determine whether the facts show that the 
veteran is entitled to a higher disability 
rating for his right and left knee 
disabilities at any period of time since 
his original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
decisions remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



